VICKERY, P. J.
Epitomized Opinion
Mary Schindler instituted suit in the Cuya-hoga Common Pleas against the Cleveland Railway Co., seeking to recover damages for an injury which occured to her as she was riding in one of the cars of the Railway Co. It seems that a motor car traveling in the same direction as the street car, in trying to avoid some ice and snow near the curb, skidded into the side of the trailer of the car. The motorman, hearing the crash of broken glass, stopped his car so suddenly as to precipitate Mrs. Schindler to the floor of the car by reason of which- she complains of the injury. Common Pleas directed a verdict for the defendants.
The Railway Company maintains that they are in no way negligent in this case. They introduce a city ordinance; the substance of which is that on appearance of any danger as above outlined, the car shall be stopped in the shortest time and space possible. Upon coming into contact with the motor car, it became the duty of the motorman to make an emergency stop so to bring the car to a stop in the .quickest way possible.
In affirming the decision of the lower court, the Court of Appeals said:
1. The presumption which may be raised from the facts of the collision itself is negatived by admitted circumstances, Railway Co. v. Osborn, 66 OS. 45.
’ 2. Had the Railway Co. not stopped in compliance with the city ordinance, they would have been liable for negligence to anybody injured; it is impossible for them to be guilty of negligence because they did comply with the ordinance.